 SAFEWAY STORES, INC.479Safeway Stores,Inc.andRetail Clerks Union, Local560.CasesNos. 19-CA-2259 and 19-CA-2321.March 22, 1962DECISION AND ORDEROn January 8, 1962, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other alleged unfair laborpractices.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis proceeding, and hereby adopts the findings,i conclusions, and rec-ommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.2' In sustaining the Trial Examiner's disposition of the complaint's allegations involvingTipp, we note that Tipp's testimony tends to support the Respondent's claim as to thedate upon which it became apprised of the confession Tipp had signed for his prior em-ployerThus, Tipp himself testified that while he told Respondent's manager, Holman,during his job interview, that he had been suspected of stealing from People's Market, hehad not in fact done soFurthermore, Tipp testified that his job application contained noreference to the incident, but merely stated he had left People's Market because of"working conditions "2In the notice attached to the Intermediate Report marked "Appendix," the followingsentence is to be included in the last paragraph which appears at the foot of the page:Employees may communicate directly with the Board's Regional Office, 500 Union Street,Seattle,Washington, Telephone Number, Mutual 2-3300, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge in Case No. 19-CA-2259 duly filed and served, the General Counselof the National Labor Relations Board caused a complaint and notice of hearing tobe issued and served upon Safeway Stores, Inc., designated as Respondent in thisreport; service was effectuated by registered mail on September 8, 1961.Within hiscomplaint, the General Counsel alleged that Respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended, 61 Stat. 136, 73 Stat. 519.Respondentreplied by letter, dated September 13, 1961, dispatched to the Regional Director of136 NLRB No. 42. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Nineteenth Region with four copies attached;therein Respondent,among otherthings, denied certain allegations of the complaint and proffered a brief explana-tion and the conduct characterized by the General Counsel as sufficient to constitutean unfair labor practice.Pursuant to notice,a hearingwithrespect to the issues was held at Pocatello,Idaho, on October 12, 1961, before Maurice M. Miller, the duly designated TrialExaminer.The General Counsel was represented by counsel,Respondent by itslabor relations director.RetailClerksUnion,Local 560, though present througha representative,entered no formal appearance.When the hearing convened, theGeneral Counsel's representative moved for judgment upon the pleadings, con-sistentlywith Section102.20 ofthe Board'sRules and Regulations,Series 8, asamended contending that Respondent had failed to answer the complaint within 10days after its date of service.Respondent however-throughA. R. Knowles,its em-ployee and industrial relations manager-cited the September 13 letter as a suffi-cient answer to satisfy the Board's regulation.The General Counsel then movedfor judgment upon the further ground that Respondent's letter had not been servedupon the Charging Union, pursuant to the requirementset forthin Section 102.21of the Board's Rules and Regulations.This supplementary motion was denied.T. I. L. SportswearCorporation,131 NLRB 176;Accurrate Forming Corporation,128 NLRB653, 654, footnote2.The GeneralCounsel's original motion was like-wise denied,since Respondent'sSeptember 13 letter, though silent with respect tocertain allegations of the complaint,reflected both a denial and explanation ofcrucial factual allegations therein.Testimony relevant to the issues thus posed wastaken.Shortly afterthe October12 hearing's completion,the General Counsel presenteda motion which requested:(1)Consolidation of a newly filed,related charge, CaseNo 19-CA-2321,with the previously designated matter;(2) amendment of thecomplaint in the previously designated matter to add certain allegations and con-tentions based upon the related charge; and(3) reopening of the hearing in thepreviously designated matter, for further testimony limited to the new allegations ofthe amended complaint.Upon a rule to show causewhy themotion should notbe granted,to which Respondent'sduly designated counsel responded,the GeneralCounsel's motion was granted.Directed to answer the amendments thus made partof the complaint,Respondent filed general and specific denials.Pursuant to notice,the reopened hearing with respect to the General Counsel'scontentions,set forth in the paragraphsnewly addedto the complaint by amendment,was held at Pocatello, Idaho, on November 30, 1961; Respondent was represented,this time, bycounsel.Each of the parties was afforded a full opportunity to be heard at each hearingsession,to examine and cross-examine witnesses,and to introduce evidence pertinentto the issues.When their testimonial presentations were complete,the partieswaived oral argument.Respondent'scounsel at the reopened hearing, however,filed a brief,which has been fully considered.Uponthe entire testimonial record in the case, the documentary evidence received,and my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation; throughout the period with which thiscase is concerned, it was engaged in the business of processing, selling, and distrib-uting food, food products, and allied items. It owns and operates retail stores inmany States, including one in Pocatello, Idaho, involved in this case.During the12-month period prior to the complaint's issuance, Respondent sold products at itsPocatello store valued in excess of $500,000; the firm, while engaged in the conductof its normal business operations, purchases for, transfers, and delivers, throughitsPocatello store-from points outside the State of Idaho-foodstuffs and othergoods and materials, valued in excess of $50,000 annually.Upon these jurisdictional allegations of the General Counsel, which Respondenthas not denied, I find that the firm is now-and at all times material has been-anemployer within the meaning of Section 2(2) of the Act, engaged in commerceand business activities which affect commerce within the meaning of Section 2(6)and (7) of the Act, as amended.With due regard to the jurisdictional standardswhich the Board presently applies-seeSafeway Stores, Incorporated,129 NLRB1000 (Supplemental Decision; original Decision and Direction of Election not pub- SAFEWAY STORES, INC.481lished in NLRB volumes); SafewayStores, Incorporated,99 NLRB 48;SiemonsMailing Service,122 NLRB 81, and related cases-I find assertion of the Board'sjurisdiction in this case warranted and necessary to effectuate statutory objectives.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union,Local 560,designated as the Union in this report,isa labororganization within the meaning of Section 2(5) of the Act,as amended, whichadmits employees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Discrimination against Allen Sims1.The issuesWithin his complaint, the General Counsel charges that Respondent-beginningon or aboutJuly 19,1961,and continuing thereafter-discriminatorily restrictedAllen Sims to less employment that he normally would have received, because of hisinvolvement in union or concerted activity, and particularly because of his attemptto secure wage payments and conditions of work providedpursuant to the terms ofa trade agreement between the Union and Respondent enterprise.Respondentdenies any discriminatory mistreatment of the employee designated,contending thathishours of work were reduced at his own request,bottomed upon personalconsiderations.2.Backgrounda.Supervisory personnelThroughout the period with which this case is concerned,StoreManager DrewHolman supervised Respondent's Fifth Avenue, Pocatello, store; Assistant ManagerBanta served as his second-in-command.Within Respondent's supervisory hierarchy,Holman was responsible to District Manager Ersel P. Platt, supervisor of Respondent'sOgden district,which runs from Idaho Falls and Rigby,Idaho,on the north to Ogden,Utah, on the south.DistrictManager Platt, likewise, functioned under Retail Oper-ationsManager Hutton, Respondent'sman in charge of retail operations,generallywithin a division which included 72 stores in 5 States.Employee and IndustrialRelations Manager Knowles, previously mentioned,functioned as Hutton's staff assist-ant,within his special field of responsibility.During September and October 1961,Manager Holman's total crew at the Poca-tello, store numbered 15,approximately.Most of the grocery clerks were full-timeemployees;two, Allen Sims and Larry Webb,worked part time.b.The union contractWhile Sims was employed by Respondent,the wages,hours, and working conditionsof clerks at the firm's Fifth Avenue,Pocatello, store were governed by a tradeagreement executed September 23, 1958, by Respondent and Local No. 560 of theRetail Clerks International Association for a 3-year term.The contract in questioncovered all persons employed by the Respondent enterprise"actively engaged inselling or handling merchandise"below the store manager level.With respect tosuch employees,wage scales graduated according to proven experience were estab-lishedThe trade agreement likewise provided for a 5-day, 40-hour workweek, withconventional time and one-half payable for overtime,defined to include all workin excess of 8 hours per day or 40 hours per week. Employees required to performSunday work were declared entitled to pay at the time and one-half rate.Eight holidays were contractually recognized.Holiday pay for part-time em-ployees was provided,the amount of such payto be determined on the basis oftheir average part-time hours worked per week, during a designated period priorto the holiday week.Paid vacation privileges for full-time workers were pro-vided;regular part-time workers were, likewise, declared entitled to paid vaca-tions figured on a pro rata basis,whenever such part-time workers averaged 20 hoursper week or more.Generally, the trade agreement provided that claims for backwages, overtime,or holiday pay not paid"must be presentedthrough the Uniontothe Employer in writing" [emphasis supplied]within 30 days after the firm's paydayfor the period to which such claims might apply. Respondent concurrently agreed,inter alia,not to discharge or discriminate against employees for any lawful unionactivity,or for reporting the violation of any contractual provisions to the signatorylabor organization. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Sims' employment historyStore Manager Holman hired Allen Sims as a part-time grocery clerk in June 1960;Sims began work during the vacation period which preceded his senior year in highschool,continued throughout his senior year,and remained in Respondents employduring the summer which followed his graduation.He testified, credibly, thatHolman had been"cooperative"with respect to the arrangement of a work schedulewhich permitted his school attendance; normally, Sims worked a 5 to 9 p.m. shift.Testimony provided by the clerk, which I credit, reveals his intention, made evi-dent throughout his period of employment, to attend college after high schoolgraduation, beginning with the college's fall semester thereafter.(Presumably, Simswished to attend Idaho State College, located in Pocatello; I so find.)When hired, Sims advised the store manager of his intention.Holman had askedhim if he planned to attend college; told by the newly hired employee that such werehis plans, Holman had said that "they" would try to work out "something" for himwhen the time came. (While he denied possession of definite knowledge that Simsplanned to attend college,Holman conceded that Sims had mentioned his plans inthat regard when first employed; likewise, he conceded a promise, then, to workSims part-time and help him to college.)Throughout his employment, the clerk'sdesire to become a college student never wavered.Questioned with respect to Hol-man's knowledge on this point, Sims declared that he had discussed his plans with thestore manager several times before his graduation from high school and once aftergraduation; that the latter had indicated he would do what he could to help the clerkget through college; that his plans were known to everybody in the store.This testi-mony must be considered credible.Holman's denial of knowledge that Sims hadnot changed his plans lacked persuasive power;the language of a memorandumwhich he prepared after the present case was filed, coupled with his testimony,reflectsHolman's concession,further,that his promise to work Sims part-time andhelp him through college was coupled with praise for the work which the clerkdid.The store manager could hardly have credited Sims withgood work, couplingsuch comments with ,a promise to help him through college, if the subject of collegeplans had really been raised only during Sim's first employment interview.Whileit is possible that Holman may have been forgetful, and that the clerk's Septemberreference to his college matriculation requirements-circumstantially noted else-where in this report-may, therefore, have taken the store manager by surprise,determination would clearly be warranted, however, that Sims, throughout his periodof employment,freely discussedhis desire to become a college student whenever thesubject was broached.d.The first July complaintEarly in July 1961, Union Secretary-Treasurer Lenaghen received a complaintthat some Safeway employees had been required to unload delivery trucks at thestore, during morning hours, without compensation.Lenaghen and Union BusinessAgent Hill sought out Holman, reported the complaint, and noted their protest.When the manager asked them who had complained, he was told that the name ofthe complainant was not material.By way of reply, Holman protested that he hadgiven good treatment to store workers previously assigned to unload trucks; Lena-ghen's complaint, however, that some clerks had been directed to unload trucks with-out compensation, currently, was neither affirmed nor denied. (Respondent's finaldisposition of the union protest has not been reported.Reference must be made to thematter, however, because Holman's reaction to Lenaghen's protest-discussed here-inafter-may be considered significant in connection with his subsequent treatmentof Sims.)Thereafter, Holman repeatedly questioned several grocery clerks to de-termine the source of the Union's protest.When questioned,Sims denied responsi-bility as the complainant.His testimony with respect to Holman's rejoinder readsas follows:and then he went on to say what-he could be as hard-nosed as the otherfellow could be-the fellow that went to the union, and he could cut their hoursand have them work for just unloading trucks, see, if he wanted to do that, ifthey wanted him to be tough, too.This recital with respect to Holman's attitude was corroborated by several otherclerks.Kent Steed reported that he had been questioned twice as to whether he had"turned"Holman"in" for the failure to pay; subsequently,I find,Holman gaveSteed the impression that he had been unable to determine the worker responsible,and voiced his derogatory view of such a person in terms comparable to those Simsreported.The clerk was corroborated, also, by Clifford Tipp, union president. SAFEWAY STORES, INC.4833.DiscriminationShortly thereafter,subsequent to the July 4 holiday, Sims questioned Holman withrespect to his right to holiday pay for 8 hours rather than 4 hours,because of hisprior work record.When he received a reply which failed to reassure him, Simscalledupon Secretary-Treasurer Lenaghen of the Union.(The record suggests somelack of certainty with respect to the date of the clerk's union visit.Sims fixedJuly 17 as the date;his testimony is credited.)Lenaghen prepared a letter to LaborRelations Manager Knowles,with a copy for transmittal to the store manager, pre-senting Sims' claim for more holiday pay.Knowles was further advised that theclerk's employment record warranted his advancement to the third pay classificationunder Respondent's current contract,together with 1 week's vacation with pay be-cause of his average hours worked during the previous year.On July 18, Holman received his copy of Lenaghen's letter.That day happenedto be Respondent's payday.When Sims, early that afternoon,reported for his check,Holman had the letter in his hand.He opened and read it.With the comment,"You're working for the Union now, huh."Holman then threw the clerk's checkthroughthe pay window.Sims attempted to explain his reason for making theclaims noted in the letter;Holman,however, vouchsafed no response.When LarryWebb, another clerk, subsequently reported to the manager's office for his paycheck,Holman read Lenaghen's letter aloud.Webb's testimony with respect to the man-ager's comment thereafter-which Holman did not deny-reads as follows:Well, he was quite disturbed that Allen had gone to Mr. Lenaghen rather thancome to himself and complain of his-what he had termed as mistreating themthat-and Mr.Holman was quite upset that Allen would go to Mr. Lenaghenbefore he would come to himself and talk to him about it-the raise or the backpay or whatever it was and talk it over with Mr. Holman and see if they couldn'tget it straightened;and he was quite upset that Allen had just went to Mr.Lenaghen and hadn't even mentioned anything to Mr. Holman...Well, hesaid that any employee that would consult with Mr. Lenaghen rather than con-sulting himself about something,that he was just going to cause him lots oftrouble, and he'd be lots better off without him.Before leaving the store with his check,Sims reviewed Respondent's posted workschedule for the current week,to refresh his recollection with respect to his scheduledstarting hour that day.When he reported at 4:40 p.m. ready for work on his regu-larly scheduled 5 to 9 p.m. shift, he noticed a newly posted schedule for the calendarweek to follow, which listed him for merely 12 hours' work.(Sims testified, cred-ibly and without contradiction,that work schedules for each calendar week werenormally posted by Respondent's store manager on Thursday or Friday of the pre-vious week.The schedule noted,however-posted on Tuesday,July 18, contrary tonormal practice-covered the July 23-29 calendar week.)Sims was scheduled for8 hours on Sunday, 5 days off,and 4 hours of Saturday duty.This substantial re-duction of his scheduled work hours was never explained.On Wednesday,July 19,however, Sims noted a revision of the newly posted sched-ule, pursuant to which he was scheduled to work 4 hours on Thursday of the July 23-29 calendar week.During subsequent weeks-before his employment was ter-minated under circumstances to be noted-Sims was scheduled to work and workedno more than 17, 23, 19, 26, 24, and 22 hours per week.Some time during this period,however, the part-time clerk received the full amountof holiday pay which Lenaghen had claimed in his behalf. Likewise,he received thewage raise,coupled with cash in lieu of a vacation,whichLenaghen had noted asdue him under the Union's contract with the Respondent enterprise.At first, the part-time clerk noted no significant change in his work, though hereceived fewer checkstand tours of duty.During August,however, he received nowork as a checker,serving primarily as a store "back boy"; he overheard AssistantManager Banta tell a checker,once, not to call him for such work because of his"back boy" designation.Sims was never told, directly,that he would no longerserve as a checker, but believes that Banta's comment about his"back boy" statuswas made with knowledge that he (Sims)would overhear.Early in September,the part-time clerk was scheduled to take his college entranceexaminations.He foresaw that he would be unable to report for one of his scheduledworkdays;with respect to another date he foresaw that he would have to report 1hour late.Sims discussed his situation with Holman;the latter advised him that hewas free to do what he liked.He completed his examination schedule and paid his641795-63-vol. 136-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatriculation fees; then he saw Holman's newly posted work schedule for theSeptember 10 through 16 calendar week, during which his college classes were setto begin.Sims was scheduled to work 7 to 11 a.m. on Sunday and 11 a.m. to 3 p in.on the other workdays.This schedule would clearly conflict with the college pro-gram;Sims testified credibly, that compliance with the schedule could reasonably beexpected to prevent his attendance at college classes.(Simultaneously,LarryWebb-previously a full-time clerk-was assigned regular part-time work with a5 to 9 p.m. shift, to permit his college study.This schedule was coupled with a 1 to6 p.m. shift for Webb on the sixth day of his workweek, when he was not requiredto attend school.)Simsdecided to consult the store manager.He declared thathe would not be able to work his newly scheduled hours while attending collegeclasses, and requested a change so that he could continue work while a student.Holman, however, declared that he was not running a college but a business, and thatSims would have to do whatever he had to do.On Saturday, September 9, Holman asked the part-time clerk if he would be ableto work his schedule hours for the calendar week to follow.When Sims explainedthat he would be unable to do so because of his college enrollment, Holman declared,I find, that Respondent would have to terminate him.He was thereupon discharged.Two weeks before the October 12 hearing session, Sims reported to union repre-sentatives that his job application at another Pocatello supermarket had been re-jected, under suspicious circumstances.Sims reported, when he applied, he had been asked to return.Upon his returnthe next day, however, he had been received coldly, with a positive declaration withthe market had no employment for him. Lenaghen declared a suspicion that Sims'prospective employer had checked on him with Respondent's manager.BusinessAgent Lish of the Sheet Metal Workers was requested to telephone Holman andsolicit his opinion about Sims.Lish complied.His testimony with respect to Hol-man's reaction reads as follows:Well, I called Mr. Holman and told him that I'd had an inquiry on this Mr. Sims,and he wanted to know who I was. I told him I was Terry Lish with the GemSheet Metal and I wanted to know what type of a boy this Sims was. He toldme that he had been a real good boy, that he picked him up, sent him throughhigh school and served him with employment, and he was going to send himthrough college, or was sending him through college, I don't know which.AndI asked him what type of a worker he was, and he said that he was-had beena real reliable worker but it seemed that Lenaghen had gotten a hold of himand pounded all this union stuff into his head, and that you kind of had to watchhim or you couldn't quite rely on him.This testimony, given in rebuttal, was corroborated by Lenaghen and Business AgentHill,who had listened to the conversation on telephone extensions.Holman wasnever recalled to record a denial.With matters in this posture, Lish must be credited.4.ConclusionsConsidered as a whole, the present record provides substantial support for theGeneral Counsel's contention that Sims received less part-time work than he nor-mally would have received, because he prosecuted a complaint against Respondent'sstore manager with the Union's assistance. Sufficient testimony has been presented,further, to warrant a determination that Holman's September revision of the part-time clerk's work schedule-calculated to forestall any reasonable possibility thatSims might be able to continue part-time work while a college student-reflecteddiscrimination,motivated by statutorily proscribed considerations.Substantially,record evidence will sustain the conclusion that:(1)Early in July-when surprised by a union claim that employees required tounload trucks had not been properly compensated-Holman clearly revealed hiswillingness to take reprisals against any store worker whose complaints, regardlessof their merit, might reflect upon his managerial capacity.(2)When Sims presented such a complaint, with respect to his presumptively lowcompensation for the July 4 holiday, Holman revealed resentment, coupled with adeclaration that he would cause such a worker "lots of trouble"; the manager sug-gested that he would be "lots better off" without such a worker's services.(3)The part-time clerk subsequently received a sharply curtailed work schedule,which persisted, with minor variations, for quite a few weeks.(4)When ready to begin his college study, Sims received a revised work schedulereasonably calculated to require a choice between continued part-time work for the SAFEWAY STORES, INC.485Respondent enterprise and college work.When he protested this work schedulerevision, he was terminated.(5) Subsequently, when contacted for a reference, Holman characterized Simsas a reliable worker, who had become less reliable since "union stuff" had beenpounded into him.The store manager made no effort to deny resentful statements which variousclerks attributed to him, with respect to the worker responsible for the Union's Julytruck complaint.Neither did he deny testimony that he had declared his readinessto cause "lots of trouble" for store clerks who would consult the union secretary-treasurer, rather than their manager, with respect to any complaintBasically,Respondent's defense seems to rest upon Holman's testimony that:(1) he had secured the services of a full-time employee to replace Larry Webb andanother clerk, both scheduled to resume college study during the fall semester; (2)Respondent's part-time help at the Pocatello store had been "cut down" to makeroom for such a full-time replacement on the store crew; (3) Sims' declaration ofhis college enrollment plans had come as a complete surprise; and (4) revision ofthe part-time clerk's work schedule was dictated thereafter by Respondent's needfor his services during stated hours. Such contentions, however, fail to persuade.Available evidence fully sustains the General Counsel's contention that Simssuffered a substantial reduction of hours just after Holman was notified of Lenaghen'sclaim for holiday pay in his behalf.While the record provides no basis for a chal-lenge to Holman's testimony that Respondent never promised definite amounts ofwork or fixed work schedules for part-time clerks, company records do reveal thatSims had averaged 36 hours weekly during the 1961 calendar year, before his sched-uled hours for the July 23 through 29 week were reduced.Except for 6 weeksduring the first 6 months of the year, Sims' record showed more than 30 hoursworked weekly; out of 20 weeks during which his hours exceeded the figure stated,the supposed part-time clerk worked 6 weeks of 40 hours or moreDuring 3 Julyweeks just before his reduced schedule was posted, Sims worked 44, 40, and 48 hours,respectively.This period of substantial service could have resulted from his utiliza-tion to replace fellow clerks on vacation; Holman so testified.But Respondentmade no effort to show that the store's need to rely upon his services as a vacationreplacement ceased during the week of his reduced hourly schedule.Conceding, forthe sake of argument, that Holman may have begun a search for some new full-timeclerk when apprised by Webb-early in July approximately-of his desire to attendcollege, no testimonial presentation has been made to explain management's decisionthat such a full-time replacement would have to be transferred from another storeforthwith, more than 1 month before his services could conceivably become neces-sary.The clerk purportedly transferred-apparently one Chigbrow by name-does not seem to be employed at the Fifth Avenue, Pocatello, store currently.Likewise, Holman's revelation of reluctance to accommodate Sims further, withrespect to the preparation of a part-time work schedule reasonably calculated to per-mit the clerk's pursuit of his college study plans, cannot be considered satisfactorilyexplainedThe store manager may have been "running a grocery store" rather thana college, but his prior success in devising work schedules calculated to permitRespondent's effective utilization of Sims as a part-time clerk despite his schoolattendance belies any present contention that similar schedule formulations afterSeptember 9 were no longer feasible.Once the General Counsel has established, through circumstantial or direct evi-dence, that revised conditions of work,prima facie,reflect a statutory violation,respondents must-should they wish to prevail-assume the burden of producingevidence to explain any challenged course of conduct as legitimately motivated.J.M. Lassing, et al., d/b/a Consumers Gasoline Stations,126 NLRB 1041, 1042,footnote6; Idaho Concrete Products Co.,123 NLRB 1649, 1663; cf.National VanLines,123NLRB 1272, 1274.Herein, Respondent's presentation can hardly beconsidered sufficient to overcome the General Counsel's case.A determination that Respondent's proffered explanation will not stand up, whensubjected to scrutiny, provides strengthened support for the view-urged by theGeneral Counsel's representative-that challenged conduct was not properly moti-vated.N.L.R.B. v. Thomas W. Dant, Robert E. Dant, et al, d/b/a Dant C. Russell,Ltd,207 F 2d 165, 167 (C.A.9); N.L.R.B. V. Bird Machine Company,161 F. 2d589, 592 (C.A. 1).Considered as a whole, therefore, the present record will fullywarrant a conclusion that Sims suffered a reduction of hours, and final termination,because of his reliance upon union support in the prosecution of claims against theRespondent enterprise. I so find. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Discrimination againstTipp and Steed1.BackgroundClifford Tipp-still employed full-time as a journeyman grocery clerk at Respond-ent'sFifthAvenue,Pocatello,store-began his most recent employment approxi-mately 3 years ago.Before October 12,he was considered"firstman" under Re-spondent'^s assistant manager.He was responsible for three store sections,which hehad to stock and fill; routinely,he prepared orders for replacement stock wheneverhis inventory got too low.Further, he was required to man a check stand, buildstore displays,and perform certain office detail work,which included checkingreports subject to Holman's direction.Additional periodic tasks were likewise his.Once each week, normally on Sunday or Monday night,Tipp and another designatedclerkwere assigned to mop and wax the supermarket floor.Once each month,approximately,Holman would request him to conduct"price checks"of competitivemarkets; this responsibility would normally be discharged on his scheduled day ofrest.(During part of Tipp's 3-year stint as a once-weekly floor mopper and waxer,Sims functioned as his helper.Subsequent to Sim's termination,Tippwas assisted,alternately,by Steed or Ranstrom,another clerk.The two-man crew received aspecial $14 fee for such cleanup work, which they customarily split equally.Whendesignated to check competitive prices, Tipp received extra compensation computedat his time and one-half rate.)Because of his special duties, Tipp was permitted tocarry one of five sets of store keys.Upon occasion,he was required to open or closethe market.When serving as floor moppers and waxers,Tipp and his helper werepermitted within the store after normal hours.Tipp's key set permitted him to openand close the market upon such occasions.Kent Steed-likewise still employed as a full-time grocery clerk-has a recordof 1 year's work at the Fifth Avenue, Pocatello, store.Like Tipp, he routinely pre-pares orders for three floor sections,stocks and fills each section as required, andbuilds displays when neededBetween Sims' termination and October 12, he servedasRespondent'sSunday produce clerk.Reference has already been made to hisservice asTipp'shelper on store cleanup, two or three times monthly.2.Theirprior testimonyElsewherein this report,reference has been made to thefact thatthese workerstestifiedfor theGeneral Counsel at the October 12hearing session.Both gave testi-mony undersubpena.Primarily, their reports dealt with Holman's reaction whentold of theUnion's complaintthat someemployeeshad not receivedcompensationfor unloadingtrucks; neitherwas called uponto give testimony relative to the sub-stantivemeritof Sims' case.Neither Tipp nor Steedwas cross-examined aboutHolman's reactionto the truckcomplaint.Holman was never requested to confirmor deny theirtestimonyon that subject.No confirmation or denial was volunteered.3.ReassignmentDuring the evening of October 13 Holmantold Tipp that his duties would besubstantiallymodified.He was given an additional floor section to stock and fill;concurrently,he was told,that he would no longer be called upon to service a checkstand.The clerk was likewise deprived of his office"paper work"duty.He wasrequested to surrender his store keys; subsequently,allof the store locks werechanged,together with the office safe combination.(Elsewhere in this report, ref-erence has been made to the fact that five sets of keys had been distributed to storepersonnel.No more than two sets are presently held by company representatives,StoreManager Holman,and the firm'sassistantmanager.Grocery clerk ReedGlover, Tipp's successor as Holman's office helper,has access to Assistant ManagerBanta's keys, which he may borrow when working a late shift,so that he can closethe store.)Tipp was also deprived of certain work valued for its prestige signifi-cance or higher rates of compensation.Relieved of responsibility for a regularcheck stand,Tipp described himself as the store's "No. 1 bagger and carry out boy";his tone was calculated to convey the belief that such duties are menial.Before Oc-tober 12, Tipp had regularly worked Sundays for his time and one-half rate.Sincethat date he has been scheduled for Sunday work to a limited degree, possibly nomore than twice.(Company records sufficient to establish the Sundays on whichTipp worked,after October 12, were not produced.Tipp confessed a lack of con-fidence with respect to his recollection on this point.Whatever the facts maybe, there can be no doubt that Tipp's opportunities for Sunday work were curtailed.I so find.Subsequently,Tipp learned,further, that he would no longer be requested SAFEWAY STORES, INC.487to run "price checks" on competitors, which had previously netted him extra compen.sation.The clerk was likewise told that he would no longer be expected to functionas a floor mopper or waxer on Sunday, October 15, or thereafter.Tipp neverreceived an explanation for this revision of his work responsibility.Sometime during his Sunday, October 15, shift, Steed questioned Holman as towhether he might expect designation to help Tipp as a floor mopper and waxer thatevening; he was told not to bother about such an assignment. (Record evidence re-veals that Respondent had engaged someone not connected with the store crew forthe weekly cleanup function; the contractor hired had agreed to perform necessarycleanup work for $12 per week.)Though previously designated to work as a produce clerk every Sunday afterSims' termination, Steed likewise found his Sunday work limited. (Testimony withrespect to Steed's precise work schedule-though presumably possible based uponcompany records-has not been provided.His own recollection with respect tohis Sunday work record, after October 12, cannot be considered definitive. Steed'stestimony that his Sunday work was curtailed, however, has not been disputed.)Steed, I find, requested Holman to explain the discontinuance of his designation tohelp Tipp with store cleanup.Holman declared that he could provide no explanation.4.ConclusionsWith the record in this posture, the General Counsel contends that Respondent"discriminatorily assigned Clifford Tipp and Kent Steed to fewer hours of work,reduced their premium pay, assigned them to lower classifications of work, andfurther, in the case of Clifford Tipp raised unfounded doubts as to his honesty"because of their concerted or union activity and testimony during the October 12hearing session.When counsel for Respondent moved-after the General Counsel rested-to dis-miss the complaint relative to Tipp and Steed's treatment, his motion was denied.Justice, however, requires frank acknowledgment that the General Counsel'sprimafaciecase was minimal.His case would appear to rest, merely, upon the followingconsiderations:(1)The timing of Holman's decision to deprive Tipp of previous routine as-signments and to give him new, menial, responsibilities.Since the store managerconcededly acted within 1 day of Tipp's October 12 testimony, some slight justifica-tionmay exist for an inference that Tipp's testimony motivated Respondent's de-cision.While Steed does not appear to have been told, forthwith, of changes inhis own work schedule, his loss of any chance to earn extra pay as Tipp's helperwith floor cleanup work clearly derived from Holman's decision to deprive thelatter of such responsibility.(2)Holman's failure to provide a reasonable explanation for the changes thusmade, even when requested.(3)Record testimony which could conceivably be considered sufficient to justifyan inference that Holman's recall of Tipp's store keys, coupled with the firm's modi-fication of the store locks and revision of the store's safe combination, representeda departure from routine practice, possible revelatory of proscribed motives forTipp's subjection to discrimination.Absent record evidence calculated to present some rational justification for Re-spondent's course of decision, such a minimal case presented by the General Counselcould, conceivably,sustain a determinationthat Tipp and Steed suffered discrimina-tion,with respect to the terms or conditions of their employment, for some reasonstatutorily proscribed.When Respondent, however, presents a justification-rationalon its face-for the treatment Tipp and Steed received, which justification cannot berejected because unworthy of credence, the General Counsel's contention cannotstand.Itsmost readily discernible flaw may be found in the limited scope of Tipp andSteed's protected conduct.Nothing in the present record suggests their currentparticipation in concerted activity for mutual aid or protection, apart from theirtestimony herein pursuant to the General Counsel's subpena.That testimony, more-over, held merely collateral significance; though credited, Tipp and Steed merelyprovided "background" justification for the determination, previously noted, thatHolman possessed a disposition to resentment or pique when subjected to someunion complaint suggestive of malfeasance on his part or lack of capacity.Notehas been taken of the fact that Respondent's representative did not cross-examineTipp or Steed with respect to the significant aspects of their direct testimony.Whencalled as Respondent's witness, Holman was not even asked to contradict or deny 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir recitals.Clearly,with matters in this posture, the General Counsel cannotcontend that Respondent was strongly motivated toward reprisal.Webb, whose testimony related directly to Holman's motivation for his treatment ofSims, remains a part-time clerk at Respondent's store.No claim of discriminatorytreatment has been presented in his behalf.Respondent has provided credible testi-mony sufficient to reveal a rational justification for Tipp and Steed's treatment.Briefly, Respondent proffered reports calculated to show that:(1) Substantial cashshortages were discovered within the store during July, August, and September,1961; (2) these shortages were sufficient to generate considerable concern by Holman,DistrictManager Platt, and the Pocatello store clerks; (3) about October 4, just be-fore he left on the second week of a long-planned vacation,Holman learned of thepossibility that Tipp had taken money from a previous employer; (4) Holman soughtto check this information during the morning of October 12,upon his return fromthe vacation trip noted to testify at the first hearing session,when he learned-forthe first time-that Tipp had left a written confession regarding his responsibilityfor a monetary defalcation with his previous employer;(5) District Manager Plattand Retail OperationsManager Hutton were given this information by Holmanlater, some time during the evening of the hearing day; (6)Hutton subsequentlydirected Holman to revise Tipp's duties so as to restrict his prior ready access to thestore cash; (7) Respondent, some time during this period, revised its Sunday storehours, whereby such hours were reduced from 12 to 9; and (8) such a Sunday hours'revision permitted Respondent to maintain service on suchdays witha single, ratherthan a staggered,crew given 8 hours work.Respondent contends that every changesuffered by Tipp and Steed derived directly from Hutton's decision to revise Tipp'ssphere of duty, coupled with a decision to reduce the store's Sunday hours.This presentation cannot be considered deficient in plausibility.The GeneralCounsel has not challenged Respondent's claim that cash shortages did arise, threetimes, during the months of July, August,and September of the calender year.Nor has any question been raised with respect to Respondent's contention that eachcash shortage was sufficient in amount legitimately to generate concern.(Respond-entmakes no claim that routine investigations revealed the source of any cashshortages.Whether or not the shortages were ever explained satisfactorily, how-ever, there can be no doubt that Holman necessarily devoted considerable time tohis search for an explanation.)There may be some reason to doubt Holman's statement that one store clerkrepeated a rumor suggestive of Tipp's possible complicity in a cash shortage dis-covered by his previous employer.The fact that such a rumor,presumably longcurrent, was not brought to the store manager's attention before October 4, may beconsidered somewhat suspicious;wonder about the failure of any store employeeto mention.the matter previously, during Holman's 3-month period of travail overrepeated cash shortages,might well be justified.Such wonder, however,would notjustify rejection of Holman's testimony in this connection.Questionsmight bejustified,also,with respectto Holman's failure to check forthwith on the possibilityof the rumor's correctness.Mere suspicion of Holman's explanation for his failureto act promptly,however, would not warrant rejection of his testimony purportedlyexplaining his behavior.Withrespect to the most crucial element of Respondent'sdefense-Tipp's con-cession that he had given a written confession to his previous employer con-currently with the termination of his employment-record evidence presents a clear-cut credibility problem.While a witness,Tipp conceded execution of the confession.The clerk however-when questioned about the discussion which preceded Respond-ent's decision to hire him-could only state"belief'that his prior execution of thewritten confession had been mentioned.Holman's testimony reflects a categoricaldenial that Tipp said anything about the existence of a written confession(Tipp'sjob application,noted for the record,contained no reference to such a confession.Despite his testimony that the circumstances of his prior termination had beendiscussedwithHolman and his assistant,thewritten application did not evenrefer to the possibility that Tipp'smost recent separation from employment hadbeen effectuated under a cloud of suspicion;the form merely referred to his ter-mination because of working conditions.)With matters in this posture, Holman'stestimonial declaration that he learned of the clerk'swritten confession on Octo-ber 12,for the first time,cannot be rejected as contrived.Respondent's reaction to the store mangaiger'snewly acquired information cer-tainly seems to have been restrained.Counsel for the firm,in his brief,puts itwell; SAFEWAY STORES, INC.489[Respondent] does not charge Mr. Tipp with dishonesty. It does not imply orinferthatMr. Tipp was responsible for the cash shortages in the summer of1961.It isnot concerned with the merits of the incident at Mr. Tipp's formerplace of employment or whether he was guilty or innocent.None of thosemattersis in issuehere.Respondent's position is simply that in October of1961, knowledge of the prior written confession,for the first time,came to thetop authority in the area, Mr. Hutton.Acting on that information he madethe decision which sound and reasonable business judgment dictated: ConfineMr. Tipp's duties to a less critical area, away from the cash.Such a reaction cannot really be said to suggest Respondent's predisposition toseize upon newly acquired knowledge as a pretextual justification for discrimination,with respect to Tipp's employment terms and conditions.When, pursuant to Hutton's decision, the clerk was deprived of store cleanupwork, Respondent engaged an independent contractor to provide the service.Engagement of such a contractor necessarily deprived Steed of his previouslyrecognized opportunity for extra work as Tipp'sassistant.Steed's loss of extracompensation as Tipp's helper, therefore, cannot be considered reflective of dis-criminationstatutorily proscribed.While some doubt cannot be resolved with respect to the precise date of Respond-ent'sdecision to curtail Sunday store hours, their curtailment has not been disputed.Reduction of the Sunday store hours from 12 to 9-for business reasons insofaras the record shows-necessarily relieved Respondent of any need to provide extraclerks for staggered Sunday shifts; fewer clerks would be required to staff the storefor anormal 8-hour working day.Counsel for Respondent would argue that theonly reasonable inference warranted, with the record in this posture, is an inferencethat Respondent attempted to equalize the available Sunday work among its quali-fied employees. I find merit in such a contention.By way of summary: With respect to Tipp and Steed, the General Counsel's casestands revealed as purely circumstantial.Contentions based upon circumstantialevidencemay be found warranted only when all the circumstances proved areconsistent with each other, consistent with a hypothesis that the Respondent enter-prise is guilty, and, conversely, inconsistent with the hypothesis of innocence, orany other rational hypothesis except that of guilt.Leslie v. United States 43F. 2d288, 290 (C.A. 10); 16 Corpus Juris 763.Due regard for the principle stated re-quires a determination, based upon the present record, that the General Counselhas failed to established his contention-with respect to Respondent's treatment ofTipp and Steed particularly-by a preponderance of reliable and probative evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain activities of Respondent set forth in section III, above,since they occurredin connection with business operations described in section I, above, have had aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and, absent correction, would tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that Respondent engaged and continues to engage incertain unfair laborpractices,itwill be recommended that the Board issue an orderrequiring that it cease and desist therefrom and take certain affirmative action, in-cluding the posting of appropriate notices, designed to effectuate the policies of theAct, as amended.Specifically, it has been found that Respondent enterprise-through its Pocatellostore manager-discriminated with respect to the hire, job tenure, and employmentconditions of Allen Sims, by reducing his working hours to less than the numberof hours he normally would have received and by promulgating a work schedulecalculated to cause his termination or forced resignation, for statutorily proscribedreasons.Thereby, employees of Respondent enterprise, generally, were interferedwith, restrained, and coerced in the exercise of rights statutorily guaranteed.Toeffectuate the statutory objectives, therefore, a recommendation will be made thatthe Board order Respondent to offer Sims immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges. SeeThe Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827, for a definition of the phrase"former or substantially equivalent position" used in this report.Additionally, arecommendation will be made that Respondent be ordered to make Sims whole 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of pay, or other incidents of the employment relationship, which hemay have suffered by reason of the discrimination practiced against him, by the pay-ment to him of a sum of money equal to the amount which he normally would haveearned in Respondent's employ, except for the reduction of his hours of work andfinal separation ,from employment, between the date when a discriminatory reduc-tion of his hours was effectuated and the date of any proper reinstatement offerwhich Respondent may make, hereafter, pursuant to recommendations made else-where in this report, less his net earnings during the period indicated.CrossettLumber Company,8 NLRB 440, 497-498;Republic Steel Corporation v. N.L.R.B.,311 U.S. 7.Pay losses suffered by Sims should be computed on a quarterly basis,pursuant to the formula which the Board now utilizes.F.W. Woolworth Company,90 NLRB 289, 291-294;N.L.R.B. v. Seven-Up Bottling Company of Miami, Florida,Inc.,344 U.S. 344.Respondent should preserve and make available to the NationalLabor Relations Board or its agents, upon request, for examination and copying,allpayroll records, social security payment records, timecards, personnel recordsand reports, and all other records necessary to permit an analysis of the backpaydue the discriminatee,andhisreinstatementrights,pursuanttotheserecommendations.Respondent's course of conduct-legitimately attributable to the firm's Pocatellostore manager and found violative of the statute-goes to the very heart of the Act,as amended.N.L.R.B. v. Entwistle Manufacturing Co,120 F. 2d 532, 536 (C.A.4).Nevertheless, the record evidence persuades me that the manager's conductderived primarily from considerations of personal pique or resentment, and thatsuch conduct cannot be considered revelatory of a purpose, generally, to limit lawfulrights of employees.Under circumstances of the sort revealed by the presentrecord, no broad cease-and-desist order would seem to be warranted; recommenda-tionwill be made, therefore, that the Board merely order the Respondent enter-prise to cease and desist from infringement, in any like or related manner, uponemployee rights statutorily guaranteed.In view of the foregoing findings of fact, and upon the entire record in this case,I make the following:CONCLUSIONS OF LAW1.Safeway Stores, Inc., is an employer within the meaning of Section 2(2) ofthe Act, engaged in commerce and business activities which affect commerce withinthe meaning of Section 2(6) and (7) of the Act, as amended.2.Retail Clerks Union, Local 560, is a labor organization within the meaning ofSection 2(5), as amended, which admits employees of Safeway Stores, Inc., tomembership.3.By its discriminatory reduction of the work hours of Allen Sims, coupled withthe promulgation of a work schedule reasonably calculated to cause his terminationor forced resignation, and by its consequent interference with, restraint, and coercionof employees in the exercise of rights statutorily guaranteed, Respondent engagedand continues to engage in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act, asamended.4.General Counsel has failed to establish, by a fair preponderance of the reliable,probative evidence, that Respondent has discriminated against Clifford Tipp andKent Steed within the meaning of Section 8(a)(1), (3), and (4) of the Act, asamended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, and upon the entire record inthe case, it is recommended that the Board, pursuant to Section 10(c) of theNational Labor Relations Act, as amended, order that the Respondent, SafewayStores. Inc., its officers, agents, successors, and assigns, shall:ICease and desist from:(a)Discouragement of membership in Retail Clerks Union, Local 560, or anyother labor organization, by the assignment of employees to less employment thanthey normally would have received, by the promulgation of work schedules reason-ably calculated to cause their termination or forced resignation, or by discriminationin any other manner with respect to their hire and tenure of employment, or anyterm or condition of their employment, except as authorized under Section 8(a) (3)of the Act, as amended.(b) Interference with, restraint, or coercion of employees, in any like or relatedmanner, in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Retail Clerks Union, Local 560, or any other labor organiza- SAFEWAYSTORES, INC.491tion, to bargain collectively through representatives of their own free choice, andto engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, authorized in Section 8(a) (3)of the Act, as amended.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act, as amended:(a)Offer Allen Sims immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole in the manner set forth in "The Remedy" sectionof the Intermediate Report.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or appropriateto permit an analysis of the backpay due the employee designated, and his reinstate-ment rights, as set forth in "The Remedy" section of the Intermediate Report(c)Post at its place of business in Pocatello, Idaho, where the unfair labor prac-ticeswere committed, copies of the notice attached hereto marked "Appendix." ICopies of said notice, to be furnished by the Regional Director of the NineteenthRegion, shall, after being duly signed by a representative of the Respondent enter-prise, be posted immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respond-ent to ensure that these notices are not altered, defaced, or covered by any othermaterial.(d) File with the Regional Director of the Nineteenth Region, in writing, within20 days of the date of service of this Intermediate Report and Recommended Order,a statement setting forth the manner and form in which it has complied with theserecommendations 21In the event of Board adoption of this Recommended Order, the words "A Decisionand Order" shall be substituted for the words "The Recommendations of a Trial Examiner"In the noticeIn the further event of enforcement of the Board's Order by a decree ofa United States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "Pursuant to aDecision and Order"'In the event of Board adoption of this Recommended Order, this provision shall bemodified to read: "Notify the Regional Director for the Nineteenth Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Retail Clerks Union, Local 560, or anyother labor organization,by the assignment of our employees to less employ-ment than they normally would have received, by the promulgation of workschedules reasonably calculated to cause their termination or forced resig-nation, or by discrimination against them in any other manner in regard to theirhire and tenure of employment, or any term or condition of their employment,except as authorized in Section 8(a) (3) of the Act, as amended.WE WILL NOT interfere with, restrain, or coerce our employees in any likeor related manner, in the exercise of their right to self-organization, to form,join, or assist Retail Clerks Union, Local 560, or any other labor organization,to bargain collectively through representatives of their own free choice, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, authorizedin Section 8(a)(3) of the Act, as amended.WE WILL offer Allen Sims immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of pay, or other incidents 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employment relationship, which he may have suffered by reason of thediscrimination against him.All our employees are free to become, remain, or refrain from becoming or re-maining members of any labor organization, except as that right may be -affectedby an agreement requiring membership in a labor organization as a condition of em-ployment, authorized in Section 8(a)(3) of the Act, as amended.We will not dis-criminate in regard to hire or tenure of employment, or any term or condition ofemployment, against any employee because of membership in or activity on behalfof any labor organization.SAFEWAY STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Pipe Fitters Local Union No. 392, United Association of Journey-men and Apprenticesof the Plumbingand Pipe Fitting Indus-try of the United States and Canada, AFL-CIO [Alco Products,Inc.]andIvanH. Lewis.Case No. 9-CB-873.March 22, 1962SUPPLEMENTAL DECISION AND ORDEROn February 23, 1961, the Board (Members Leedom and Fanningdissenting) issued its original decision 1 in the above-entitled pro-ceeding, finding that the Respondent had violated Section 8 (b) (1) (A)and (2) of the Act by the maintenance of, and participation in, anexclusive hiring arrangement and practice whereby Alco Products,Inc., hired only pipefitter employees referred or cleared by the Re-spondent Union; and by causing the Company to withhold employ-ment from the Charging Party, Ivan H. Lewis, because he was nota member of the Respondent Local.Respondent has filed a motion for further reconsideration in viewof the Supreme Court's decision inLocal 357, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667.InLocal 357, International Brotherhood of Teamsters, etc., supra,decided after the Board's decision in the instant case, the SupremeCourt rejected the Board'sMountain Pacificdoctrine,2 under whichexclusive hiring arrangements, in order to be regarded as lawful, wererequired to contain certain specific provisions relating to selection andreferral of applicants for employment.As the instant case involvesan exclusive hiring arrangement held to be unlawful because of itsfailure to conform to the requirements of theMountain Pacific1 Pipe Fitters Local Union No. 392, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO(Alto Products, Inc.),130 NLRB 663.2 SeeMountain Pacific Chapter of the Associated General Contractors, Inc., et al.,119 NLRB 883, 893.136 NLRB No. 46.